Title: From James Madison to James Monroe, [ca. 29 November 1816]
From: Madison, James
To: Monroe, James


        
          [ca. 29 November 1816]
        
        It will be proper to take the steps suggested by Mr. Joy for obtaining further information. My enquiry as to Nootka Sound had reference to the grounds of the Brit. claim there, and its analogy to that of the U.S.

at the mouth of Columbia. See Vancouvre’s acct. of the B. proceedings at Nootka: also Capt: Morris’s communication to Mr Graham Ocr. 24. 1816.
        
          J. M.
        
      